Citation Nr: 0738863	
Decision Date: 12/11/07    Archive Date: 12/19/07	

DOCKET NO.  05-39 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   

2.  Entitlement to service connection for chronic fatigue 
syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  No chronic back disability is shown to have existed prior 
to service, no chronic back disability is shown to have been 
incurred during or aggravated by military service, and a 
preponderance of the competent and objective medical evidence 
on file is against a finding that current low back disc 
disease is related to any incident, injury or disease of 
military service.  

3.  Fatigue is a symptom and not an identifiable disease 
entity, and although fatigue is often noted in more recent 
treatment records as associated with the veteran's multiple 
current disabilities, there is no competent diagnosis of 
chronic fatigue syndrome, and there is an absence of any 
competent medical evidence relating chronic fatigue to any 
incident, injury or disease of active military duty.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2007).  

2.  A chronic fatigue syndrome was not incurred or aggravated 
in active military service, and is not secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in 
September 2004, prior to the issuance of the initial adverse 
rating decision now on appeal from January 2005.  This notice 
informed him of the evidence necessary to substantiate his 
claims, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  During the 
lengthy pendency of this appeal the service medical records, 
private medical records, and VA treatment records have been 
collected for review.  The veteran made an excellent effort 
in identifying and locating historical medical records which 
were available commencing as early as 1962.  However, it is 
clear from the record that certain early treatment records, 
including actual X-ray studies were no longer available for 
review, due to routine destruction.  All known available 
objective medical evidence has been collected for review and 
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for VA examination 
of the spine with a review of the claims folder and a request 
for examination and clinical opinions consistent with VCAA at 
38 U.S.C.A. §§ 5103A(d).  However, in the complete absence of 
any objective evidence documenting any injury or disease of 
the veteran's low back at any time during service, referral 
for such examination is not warranted because any opinion 
provided would necessarily be speculative in nature given the 
present evidence on file.  

Service connection may be established for disease or injury 
incurred or aggravated in active military duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain specified diseases, including arthritis, 
which is shown to have become manifest to a compensable 
degree within one year after service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports at enlistment are considered 
as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the  
natural progress of the disease.  However, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Congenital or developmental defects are not considered to be 
diseases or injuries within the meaning of applicable 
legislation for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c); 38 C.F.R. § 4.9.  The only exception 
to this general rule is that service connection may be 
allowed if the evidence shows that a congenital defect was 
aggravated (increased in severity beyond ordinary progress) 
during active military service.  See VAOPGCPREC 82-90.  

Facts:  The veteran had active military service from May 1963 
to October 1966.  Prior to service, in November 1962, he was 
seen by a private physician for low back pain.  The treatment 
record does not reflect any particular injury or incident, 
and the diagnosis was a low back strain.  An X-ray study 
performed in December 1962 included three views of the 
lumbosacral spine which were negative for any evidence of 
recent bone injury.  There was noted to be an incomplete 
posterior arch at S-1, with an absence of lumbar lordosis.  

The veteran was examined for enlistment to military service 
in May 1963.  This examination noted the spine and other 
musculoskeletal functions to be normal.  In the accompanying 
report of medical history, completed by the veteran himself 
at the time, he affirmatively answered in the negative as to 
questions of whether he had arthritis, bone, joint or other 
deformity, neuritis, paralysis or any other form of back 
injury.  When asked whether he had had any other illness or 
injury other than those previously noted, he only referred to 
a fractured nose and kidney trouble.  The remainder of the 
service medical records are entirely silent for any 
complaints, findings, treatment or diagnosis for low back 
disability at any time.  

During service in June 1963, the veteran was noted to have an 
episode of acute pharyngitis, with complaints of sore throat, 
headache, and general malaise of two days duration.  
Examination revealed a temperature of 102.4 and the pharynx 
was markedly injected.  It was noted that after two days of 
symptomatic therapy, the veteran became afebrile and 
asymptomatic.  The following month in July 1963, the veteran 
was thought to have rubella (German measles).  He reported to 
sick call complaining of a body rash of one days' duration.  
There was a sore throat and the impression was 
sinopharyngitis.  It was again noted that the veteran 
responded to symptomatic therapy and came asymptomatic in two 
days.  There was no diagnosis during service of any form of 
chronic fatigue syndrome, and again the physical examination 
for separation noted that all organic systems were normal.  

Following service separation in October 1966, private medical 
records indicate the veteran was treated nearly four years 
later in June 1970 with back pain following water skiing the 
day prior.  It was noted that there was no specific injury or 
fall.  There was no radiation to the legs, and it was also 
noted that he had the same problem the year before.  The 
diagnosis was acute low back strain.  

Well over six years after service separation in July 1973, 
the veteran was again seen for a painful low back pain.  No 
diagnostic studies are shown to have been performed, but this 
time the physician noted the impression of "possible disc."  
By September 1973, this physician noted for the first time 
"recurrent low back pain."  The veteran was next seen nearly 
10 years after service separation in October 1976 with back 
pain associated with muscle spasm.  In February 1987, he was 
noted to have struck his head in an automobile accident.  

Records of the veteran's treatment with a private physician 
(Dr. RS) noted occasional low backache in October 1992, with 
follow-on complaints of back pain in February 1996 and 
April 1997, the latter of which included a report of a fall 
in January 1997, and that this resulted in injury pursued as 
a Workmen's Compensation claim.  In October 2004, Dr. RS 
wrote that he had treated the veteran for a number of 
problems commencing in 1989, and he noted that the veteran 
informed him that fatigue and low back pain developed during 
military service, and continued to the present.  

Treatment records with the Urbana Department of Orthopedics 
in July 1997 note that low back pain "has been present since 
December 1993."  It was further noted that he "had multiple 
re-injuries of that problem since then."  He reported 
reinjuring his back in January and June 1997.  Physical 
examination at this time was unremarkable "except for a 
scoliosis."  Plain films at this time showed advanced 
degenerative disc changes at L5-S1 and moderately advanced 
changes at L4-L5, with some early osteophyte formation.  The 
impression was a central disc bulge or herniation.  The 
veteran was provided an MRI in July 1997 which revealed 
abnormality at L3-L4, L4-L5, and L5-S1.  Records from this 
facility the following year in June 1998 again report that 
the veteran said "he first had a back problem in 1993."  It 
was further reported that he "seems to be worn down by all of 
this over a period of time."  It was also noted that his 
accidents and injuries included an automobile accident with 
head injury in the 1980's.  

Other private medical records with Dr. JH commencing in 
June 1992 showed treatment for low back complaints.  In 
July 1993, the veteran reported receiving treatment for his 
back for an injury incurred at work.  A history questionnaire 
completed in June 1993 reported low back pain, off and on, 
for 25 years.  In October 2004, Dr. JH wrote a statement 
reporting that it appeared the veteran had had back problems 
since high school.  

Treatment records from the VA Indianapolis Medical Center 
from 1999 to 2004 also discuss an MRI and X-ray studies with 
a diagnostic impression of multilevel degenerative disc 
disease of the lumbar spine.  

In October 2004, a former fellow serviceman (G) wrote that he 
and the veteran were stationed together in the Philippines in 
1964 and 1965.  He reported that the veteran and he were 
water skiing one summer day in 1965, when the veteran 
complained that he hurt his back.  He reported the veteran 
"spent the rest of the evening complaining of the pain in his 
back."  

In December 2005, a friend of the veteran (E) wrote that 
during the summer of 1967 (following service separation), he 
and the veteran were water skiing.  Later that afternoon, the 
veteran started complaining of low back pain, "in the same 
area as he was the last time he was water skiing, while 
serving in the Navy, stationed in the Philippine Islands."  
He reported that the veteran sought private medical treatment 
the following Monday.  

In August 2007, the veteran's cousin (C) wrote that he was 
very close to the veteran as they grew up together since 
being teenagers, and he recalled that the veteran often 
complained of backaches during his youth.  He further wrote 
that when the veteran returned from naval military service, 
he noticed that the veteran's back problem "was a little more 
serious."  

In an August 2000 hearing before the undersigned, the veteran 
reported that he had two instances of low back pain in high 
school prior to service.  He said that an X-ray of his spine 
had been taken, and there was a problem with a disc, but 
these films were discarded or recycled and were unavailable.  
He also reported that during service he wrenched his back 
while water skiing in the Philippine Islands, but said he did 
not seek any form of medical treatment during service.  He 
then reported being home on leave playing football and 
injuring his knee, leg and back.  He then reported injuring 
his back while skiing some nine months after service 
separation.  He reported that he did not actually receive a 
diagnosis until around 1997 at the time of his first MRI.  
The veteran also testified that he recalled having a problem 
with his back twice in his senior year before service, "and 
then twice in the service and then umpteen times after 
service."  He believed that his lowest lumbar disc was 
effectively injured prior to service in 1962, and that it had 
moved up progressively over the years since that time.  He 
also reported that he had not received a diagnosis for 
"anything on fatigue until 1992....".  He also testified that 
he had been informed by a VA employee that rubella shots and 
other standard military immunizations had later resulted in 
fatigue problems, and that some research was being conducted 
to determined causal connections.  He reported that he did 
not have any diagnosis of chronic fatigue syndrome, but that 
he did now have sleep apnea.  

A review of the oldest handwritten private treatment records 
on file confirms that the veteran was seen privately during 
service in September 1965 with complaints of a knee injury 
while playing front-yard football.  The impression was a knee 
sprain with possible medial meniscus tear, but no records 
associated with this visit include any complaints or findings 
with respect to the veteran's low back.  

Analysis:  A clear preponderance of the competent objective 
medical evidence on file is against a finding that the 
veteran incurred or aggravated a low back disability during 
active military service.  The objective evidence does 
corroborate that the veteran sought treatment for low back 
pain in November 1962, some six months prior to his 
enlistment in the military, but X-ray studies from the 
following month were negative for any evidence of injury or 
trauma and the only finding at this time was an acute low 
back sprain.  It was noted at this time on X-ray study that 
the veteran had an incomplete posterior arch of S-1 with an 
absence of lumbar lordosis which would have been a congenital 
or developmental defect.  Congenital or developmental defects 
are not diseases or injuries for VA compensation purposes.  
38 C.F.R. § 3.303(c), although service connection may be 
granted if such defect is shown to have been aggravated 
beyond ordinary progress during service.   

However, this evidence does not establish the existence of an 
identifiable low back disability or disease prior to the 
veteran's enlistment in the military.  Although the veteran 
testified in his hearing that an X-ray study prior to service 
had revealed abnormality at the lowest disc in the lumbar 
spine, that X-ray study was apparently recycled and 
unavailable for review.  The X-ray study from 1962 did not 
reveal any traumatic injury, disease or arthritis.  

Furthermore, at the time the veteran was enlisted for 
service, he did not identify any preexisting low back 
disability when completing his own report of medical history.  
He specifically noted that he did not have arthritis or bone, 
joint or deformity or lameness or any form or a low back 
problem.  He only noted a nasal fracture and kidney trouble.  
The examination itself did not result in any findings or 
diagnosis of a low back disability.  In the absence of any 
identifiable disability of the low back in the enlistment 
physical examination, the veteran is presumed to have been in 
sound condition at the time of enlistment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

Additionally, the service medical records are entirely silent 
for any complaints, finding or diagnosis of low back problems 
at any time.  Although the veteran provided written 
statements and testimony, and the written statement of a 
friend, arguing that he wrenched his back while water skiing 
in the Philippines on active duty, and he injured his back 
while playing football during active duty, there is a 
complete absence of any objective evidence to corroborate 
these reports.  While the veteran and his friend are 
certainly competent to provide a statement of things they 
experienced or personally observed, neither the veteran or 
his friend are competent to provide a medical opinion that 
low back disc disease first identified many years after 
service is attributable to incidents of military service, or 
alternatively, that the veteran had manifested an 
identifiable low back disability prior to service, which was 
aggravated during service .  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The only objectively identifiable abnormality prior to 
service is the 1962 X-ray study which noted the existence of 
an incomplete posterior arch of S1 with an absence of lumbar 
lordosis (the ordinary spinal curvature).  Although VA does 
not recognize developmental or congenital defects as 
disabilities for VA compensation purposes, VA does recognize 
that such preexisting defects may be aggravated beyond 
ordinary progress during military service for compensation 
purposes.  However, in this case, there is a complete absence 
of any competent objective medical evidence which in any way 
shows or suggests that a preservice incomplete posterior arch 
of S1 or an absence of normal lumbar lordosis was somehow 
increased in severity beyond ordinary progress.  

Indeed, the historical records on file note acute back 
strains following service separation in June 1970, and 
approximately a year later in May 1971, but X-ray studies in 
December 1971 again reveal no objective evidence of injury, 
trauma, arthritis, or spondylolysis.  There was at this time 
a notation of spina bifida at S1, possibly consistent with 
the notation of an incomplete posterior arch of S1 noted 
years prior to service in 1962, but this X-ray study, 
completed five years after the veteran was separated from 
service, does not support a finding that the veteran's 
preservice defect was increased in severity in any way, let 
alone increased in severity beyond ordinary progress during 
military service.  

It was not until 1973, some seven years after the veteran was 
separated from service, that these private records first 
began to note the possible existence of a problem with low 
back disc disease and "recurrent" back pain.  That is, it is 
not until seven years after service that the veteran is 
medically noted to perhaps be having a chronic low back 
problem.  And it is certainly noteworthy that low back disc 
disease is not first identified until MRI many years later in 
1997, although at that time the findings are consistent with 
significant degenerative changes which certainly preexisted 
that diagnostic study by a number of years years.  

In summary, the veteran is shown by the objective evidence on 
file to have once sought treatment for an acute back sprain 
prior to service with normal X-ray studies except for an 
incomplete posterior arch of S1 and an absence of ordinary 
lumbar curve, there is a complete absence of any objective 
medical evidence that he sought or required medical treatment 
for his back at any time during service (and this included 
normal examinations for the lumbar spine at both enlistment 
and separation), and the veteran is not shown to have 
developed a chronic low back problem until some seven years 
after service in 1973.  

It is further noteworthy that the veteran himself reported in 
his hearing before the undersigned that following service 
separation that he had injured his low back many times, and 
there are certainly records of post-service back injuries in 
the treatment records commencing in the 1980's and the 
1990's.  Of course, these injuries after service are entirely 
unrelated to incidents of military service.  The objective 
medical evidence on file shows that the veteran's current 
diagnosis of multistage disc of the low back is shown to be 
entirely unrelated to any incident, injury or disease of 
active military service.  

A preponderance of the evidence on file is also against the 
veteran's claim for service connection for fatigue.  As noted 
above, fatigue is a symptom and not a disease or injury per 
se, and symptoms are not granted service connection in the 
absence of an identifiable disease or injury which are shown 
to have fatigue as a symptom.  No such disease or injury 
incurred or aggravated or otherwise attributable to active 
military service is shown to result in fatigue.  There is no 
competent medical diagnosis of chronic fatigue syndrome on 
file, and the veteran testified during his hearing that he 
had not received such a diagnosis.  

The veteran has claimed fatigue secondary to either 
immunizations provided during service or an episode of 
rubella (German measles), for which he was treated during 
service.  He has further explained that he was told by a VA 
health care provider that there might be some correlation 
between military medical immunizations and a later onset of 
generalized fatigue.  The veteran certainly received 
immunizations during service, but there is a complete absence 
of competent medical evidence which shows or suggests that 
any or all of these immunizations resulted in some form of 
chronic fatigue syndrome.  

In July 1963, the veteran reported to sick call and was noted 
to have rubella of one day duration with a rash of the face 
and trunk and cervical adenopathy.  This record notes that 
the veteran responded to symptomatic therapy, and became 
asymptomatic in two days.  There is a complete absence of any 
competent medical or other evidence which in any way shows or 
suggests that the veteran manifested any chronic residual, 
including chronic fatigue, as a result of this episode of 
rubella.  There is certainly no evidence of any injury or 
disease which resulted in a chronic fatigue syndrome during 
or for years after military service.  In June 1963, the 
veteran was noted to have an acute episode of pharyngitis, 
with which he was noted to have sore throat, headache, and 
general malaise.  General malaise is also a general medical 
term descriptive of symptoms associated with other underlying 
disease, in this case acute pharyngitis.  This notation of 
malaise certainly did not constitute a diagnosis of a chronic 
fatigue syndrome, and none is shown at any time during or 
after service.  

The veteran is often noted in more recent treatment records 
to have generalized fatigue associated with his multiple 
other disabilities, but there is a complete absence of any 
medical evidence or opinion which in any way relates these 
more recent notations of fatigue to any particular incident, 
injury or disease of active military service.  





ORDER


Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for chronic fatigue 
syndrome is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


